



COURT OF APPEAL FOR ONTARIO

CITATION: Antunes v. Limen Structures Ltd.,
    2016 ONCA 344

DATE: 20160506

DOCKET: M46037 (C60563)

Simmons, Gillese and Hourigan JJ.A.

BETWEEN

John Antunes

Plaintiff
    (Respondent)/

Responding Party

and

Limen Structures Ltd.

Defendant (Appellant)/

Moving Party

Arnold B. Schwisberg, for the appellant/moving party

James VanWiechen, for the respondent/responding party

Heard: May 5, 2016

APPEAL BOOK ENDORSEMENT

[1]

We do not read paragraph 23 of the motion judges reasons in the way
    that the moving party has urged on us.  However, even if the motion judges
    finding that the moving party managed its affairs so as to minimize its
    financial exposure to Mr. Antunes cannot be sustained, we are not satisfied
    that warrants interfering with the motion judges decision to lift the
    automatic stay of the wrongful dismissal damages award.

[2]

The motion judges findings that the merits of this aspect of the appeal
    were weak, financial hardship to Mr. Antunes and aggressive tactics by the
    moving party are supported by the record.

[3]

The review motion is dismissed.  Costs of the motion are fixed in the
    amount of $5,000 inclusive of disbursements and applicable taxes on a partial
    indemnity scale payable within 30 days.


